Citation Nr: 0402057	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 8, 
2000, for the resumption of compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision by the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in November 2002, he requested a hearing 
before the Board at the RO.  By letters dated in October and 
November 2003, the RO acknowledged the veteran's request for 
a travel Board hearing and informed the veteran that this 
hearing was scheduled for December 2, 2003.  

The veteran did not respond to the RO's hearing notification 
letters.  Thereafter, the veteran failed to report to the 
December 2003 hearing. 

By letter dated later that month, the veteran stated that he 
had informed his representative of a recent change in his 
address; however, the hearing notifications were sent to his 
old address.  He indicated that he did not receive notice of 
his requested travel Board hearing until after the date of 
such hearing.  The veteran also requested that his travel 
Board hearing be rescheduled.

The Board has determined that good cause existed for the 
veteran's failure to appear for the scheduled hearing and 
that the veteran should therefore be scheduled for another 
Board hearing at the RO.  See 38 C.F.R. § 20.702(d) (2003).  

Accordingly, the case is REMANDED to the RO for the following 
action: 

Arrangements should be made for the 
veteran to be scheduled for a travel 
Board hearing in accordance with the 
docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




